DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an intrinsic semiconductor layer, disposed between the first extrinsic semiconductor layer and the second extrinsic semiconductor layer, wherein the intrinsic semiconductor layer includes a semiconductor material with a range of a band gap of 1.7ev~3.2ev.” in combination with all the other limitations of claim 1.
Claims 2-9 are allowable due to dependency to claim 1.
US 20200313040 A1 to Nishioka et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Nishioka discloses various limitations of base claim 1: A photoelectric display unit, including: a bottom electrode layer (Fig. 1 electrode 50) and a top electrode layer (Fig. 1 electrode 52); and a photoelectric conversion layer (Fig. 1 portion 30), disposed between the bottom electrode layer and the top electrode layer, including: a first extrinsic semiconductor layer (Fig. 1 first semiconductor layer 32) and a second extrinsic semiconductor layer (Fig. 1 second semiconductor layer 36); and a semiconductor layer, disposed between the first extrinsic semiconductor layer and the second extrinsic semiconductor layer (Fig. 1 semiconductor layer 38), wherein the intrinsic semiconductor layer includes a semiconductor material with a range of a band gap of 1.7ev~3.2ev. 
However, does not disclose that “an intrinsic semiconductor layer, disposed between the first extrinsic semiconductor layer and the second extrinsic semiconductor layer, wherein the intrinsic semiconductor layer includes a semiconductor material with a range of a band gap of 1.7ev~3.2ev.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2011077870 A1 to Kohtoku.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871